Citation Nr: 0204715	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for non-specific 
dermatitis of the hands, currently rated 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from April 1990 to 
April 1994.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case was remanded in December 1997 
and May 1998, each time for the purpose of scheduling the 
appellant for a Travel Board hearing.  In November 1998, the 
appellant withdrew his request for a Travel Board hearing.  


FINDING OF FACT

Non-specific dermatitis of the hands is manifested by 
extensive lesions, without evidence of ulceration, extensive 
exfoliation or crusting, systemic or nervous manifestations, 
or exceptional repugnancy.  


CONCLUSION OF LAW

A rating greater than 30 percent for non-specific dermatitis 
of the hands is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.118, Diagnostic Codes 
7813-7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that his non-specific dermatitis of the 
hands is more severely disabling than currently evaluated 
and, therefore, warrants a higher rating.  He claims that the 
disability is manifested by constant symptoms that include 
pruritus, and that they occasionally worsen, to the point 
that scaling blisters and fissures develop.  He testified at 
an October 1996 Regional Office hearing that every couple of 
weeks he experiences bleeding and deep lacerations in his 
hands, which heal and then recur.  He submitted color 
pictures of his hands at the hearing.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant was notified 
of the evidence necessary to substantiate his claim for an 
increased rating for his non-specific dermatitis of the hands 
and of the applicable laws and regulations in the rating 
decisions issued in February 1995, March 1997, and January 
2000, the February 1996 Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC) issued in March 
1997 and June 2000.  In January 2000 and February 2001, the 
RO sent the appellant letters informing him of his rights in 
the VA claims process.  The Board concludes that the 
discussions in the rating decision, the SOC, the SSOC, and 
the January 2000 and February 2001 letters adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements.  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the appellant's 
service medical records and VA medical treatment records.  
Further, in keeping with the duty to assist, the appellant 
was provided a VA dermatology examination in December 1999.  
The appellant has not identified any additional records that 
may still be outstanding.  The Board notes that he presented 
testimony at a Regional Office hearing in October 1996, where 
he submitted color pictures of his hands.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
between May 1990 and January 1991 for eczema of both hands.  

VA outpatient records show that the appellant was treated in 
November 1994, March 1995, January 1997, February 1997, and 
March 1997 for skin disease involving his hands, which was 
diagnosed as hand dermatitis and included symptoms of 
hyperpigmented scaly plaques, fissures, and collarettes.  He 
reported in January 1997 that he had to use creams to treat 
scaly skin on his hands, which would break open and bleed.  

On a December 1999 VA skin examination, the appellant 
complained of scaling blisters and fissures on his hands, 
which sometimes developed cracks.  He indicated that the skin 
problems on his hands were productive of pruritus, and pain 
with flare-ups or when fissures developed.  The hands were 
noted to have a psoriatic form of plaque with four fissures 
noted on the palmar aspect and index finger of the left hand, 
and psoriatic form plaques with scales, subepidermal 
blisters, and fissures on the thumb, index finger, and pinky 
of the right hand.  Hand dermatitis was diagnosed.  

A February 1995 rating decision granted service connection 
for non-specific dermatitis of the hands, and awarded a 
noncompensable rating, effective April 6, 1994, the day after 
the appellant's separation from service.  A 10 percent rating 
was awarded by a March 1997 rating decision, effective 
April 6, 1994.  A January 2000 rating decision awarded a 30 
percent rating from April 6, 1994.  

Dermatophytosis is rated as for eczema, dependent upon 
location, extent, and repugnant, or otherwise, character of 
manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7813.  
For eczema manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptional repugnancy, a 50 percent rating is assigned.  
When there is constant manifestation of exudation or itching, 
extensive lesions, or marked disfigurement associated with 
eczema, a 30 percent rating is assigned.  If eczema is 
productive of exfoliation, exudation or itching, involving an 
exposed surface or extensive area, a 10 percent rating is 
assigned.  When eczema is manifested by slight, if any, 
exfoliation, exudation or itching, on a nonexposed surface or 
small area, a noncompensable rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

After careful and longitudinal review of the evidence 
presented in this case, which includes the clinical findings, 
the appellant's hearing testimony, and his complaints, the 
Board finds that the evidence does not show that the criteria 
for a higher rating for hand dermatitis are satisfied.  The 
extent of the condition, described as involving the palmar 
aspect of the left hand and left index finger and the first, 
second, and fifth fingers of the right hand at the December 
1999 VA skin evaluation, and shown in the color pictures 
submitted at the October 1996 hearing, does not reflect that 
it is manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy.  In the absence of competent evidence 
that demonstrates that there is extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnancy associated with the disorder, the 
Board is unable to identify a basis to grant a higher rating 
for the appellant's non-specific dermatitis of the hands.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant's current appeal with 
regard to his non-specific dermatitis of the hands is based 
on the February 1995 rating decision that granted service 
connection and assigned a noncompensable rating, which was 
raised to 30 percent during the appeal period, the Board must 
consider whether staged ratings are appropriate for hand 
dermatitis under Fenderson.  However, the postservice 
evidence does not demonstrate that the appellant has 
experienced ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnancy associated with his non-specific dermatitis of the 
hands at any time.  Thus, the Board finds that staged ratings 
are not required in this case, and that 30 percent is the 
most appropriate evaluation for the non-specific dermatitis 
of the hands.  

While the appellant's statements and his testimony at the 
October 1996 hearing may be considered credible as to the 
subjective complaints and history regarding his hand 
dermatitis, the Board notes that medical diagnoses involve 
questions that are beyond the range of common knowledge and 
experience.  Rather, they require the special knowledge and 
experience of a trained medical professional.  As the record 
does not show that the appellant is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the degree of disability associated with his non-
specific dermatitis of the hands, the statements and 
testimony are not competent evidence for the purpose of 
establishing entitlement to a higher disability rating for 
that disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

An increased rating for non-specific dermatitis of the hands 
is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

